OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the opinion by Justice Paul A. Yesawich, Jr., at the Appellate Division to which we add only that appellant’s argument based upon Vitanza v City of New York (40 NY2d 872) is misplaced. The Vitanza case involved a plumbing contract which by State licensing statute could not be awarded to one not a licensed plumber. In the instant case, we deal with a bid condition which specified that the “Installer”, as distinct from the contractor, be listed by Underwriters Laboratories.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.